Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.
2.    Claims 1-27 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 14 and 19, Claims recite “wherein the first memory group and the second memory group are a same type of random access memory” is not clear to examiner which memory group referred as the “second memory group”. Examiner interprets the limitation as “wherein the first memory group and other memory group are a same type of random access memory” for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-11 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (“Kurian”), U.S. patent Publication No. 2018/0285732 and Nir Paz (hereinafter, “Paz”), U.S. Patent Application Publication No. 2013/0304981.
Regarding Claims 1 and 14, Kurian teaches a device, comprising: 
random access memory having a plurality of memory groups [Fig-10(memory bank-1, memory bank-2, memory bank-3 etc.)], each of the memory groups configured with a plurality of power modes [Para: 0028 (one or more input power level for each memory) Fig-10(such as low, Intl or high input power level)], the random access memory configured to store first data representative of parameters of an artificial neural network [Para: 0020, 0105(memory includes “first layer of deep learning neural network …”)] and store second data representative of instructions having matrix operands [Para: 0038(instructions “many instructions, and may even be distributed over several different code segments, among different programs” to operate on table format or matrix data structure described in Fig-7, 13, 0063, 0064 requires a matrix operand)], the instructions executable to implement matrix computations of the artificial neural network using at least the first data representative of the parameters of the artificial neural network [Para: 0042(processor communicated with memory and process work load having a level of noise tolerance for a deep learning neural network)];
at least one processing unit coupled with the random access memory and configured to execute the instructions represented by the second data to generate an output of the artificial neural network based at least in part on the first data stored in the random access memory [Para: 0038(when “many instructions, and may even be distributed over several different code segments, among different programs” are executed on data structure described in Fig-7, 13, 0063, 0064 requires a matrix operand)]; and
a power manager configured to cause, during execution of the instructions represented by the second data, a first memory group in the random access memory to enter a first power mode at a first time instance and to enter a second power mode at a second time instance [Para: 0074(“a particular sequence of memory modes and associated memory input power levels” depicted in terms of time instances where memory “low input power” for high noise tolerance period and “high input power” for low noise tolerance period occur dynamically in a variety of different sequences, depending upon the particular application) Fig-9], wherein the first memory group (bank-1) and the second memory group (bank-2) are a same type of random access memory [Para: 0075( “memory 110  … includes three banks of memory, bank1, bank2 and bank3 …” are same type as the memory 110 is a RAM, see 00055) and Fig-10)]. 
Kurian does not disclose expressly wherein during the first power mode the memory group is not being accessed, and further wherein during the second power mode the first memory group is being accessed.
In the same field of endeavor (e.g., power management in different types of memory), Paz teaches plurality of memories having a first power mode (“standby mode”), a second power mode [Para; 0016 (active or normal use mode)] and wherein during the first power mode a first memory group (high power or first memory type 102) is not being accessed [Para: 0018(“when the OS is in the standby mode … turn off … the first memory 102”, in other words the memory-102 cannot be accessed due to power off state)], and further wherein during the second power mode the first memory group is being accessed [Para: 0019(when “demand is high … the first memory 102 is turned on” or accessed during an active or normal usage time due to demand) and 0035: Fig-4 (at 414)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Kurian’s teachings of a power manager configured to cause, during execution of the instructions represented by the second data, a first memory group in the random access memory to enter a first power mode at a first time instance and to enter a second power mode at a second time instance with Paz’s teachings of wherein during the first power mode a first memory group is not being accessed, and further wherein during the second power mode the first memory group is being accessed for the purpose of dynamically turning on/off power to memory device in order to save power.
Regarding Claims 2 and 20, Kurian teaches wherein the first memory group is configured to enter the first power mode (low input power level for bank 1) at the first time instance independent of power modes of second memory groups in the random access memory [Fig-10]; and 
the first memory group is configured to enter the second power mode at the second time instance independent of power modes of the second memory groups [Fig-10(high input power for bank 3 independent of Bank 1’s power mode)].
Regarding Claims 3 and 15, Kurian teaches wherein the first memory group consumes less power (low input power level for bank 1) in the first power mode than in the second power (high input power level for bank 3) mode [Fig-10].
Regarding Claim 4, Kurian teaches wherein the first memory group is powered at a first voltage in the first power mode lower than a second voltage in the second power mode [Para: 0027 (“selecting a level of input voltage to a memory is considered herein to select a level of input power”), 0094].
Regarding Claim 5, Kurian wherein the first memory group is configured to operate according to a first clock frequency in the first power mode lower than a second clock frequency in the second power mode [para: 0027(“selecting a level of input voltage to a memory is considered herein to select a level of input power” with corresponding frequencies)].
Regarding Claim 6, Paz teaches wherein the first memory group is powered off periodically when in the first power mode [Para: 00Para: 0017(“first memory 102 is turned on … at a selected period of time”) and 0018(“first memory 102 … turned off”)].
Regarding Claims 7 and 16, Kurian teaches a memory map configured to convert addresses used in the instructions represented by the second data (instruction such as “a memory transaction request and a system address from a data transfer logic elements”) into physical addresses of memory cells in the random access memory [para: 0052(when performing the memory transaction such as “read operation or a write operation at a memory address of the memory 110 … received system address”)].
Regarding Claims 8 and 17, Kurian teaches an interface (100) configured to allow an external system to access the random access memory [Para: 0050(“memory interface 100 provides an interface between the plurality of data transfer logic elements, DTL1, DTL2, DTLn, and of one or more volatile and memories”) and Fig-4];
wherein addresses received in the interface are converted via the memory map to physical addresses of memory cells in the random access memory [para: 0052(when performing the memory transaction such as “read operation or a write operation at a memory address of the memory 110”)].
Regarding Claims 9 and 18, Kurian teaches wherein execution of the instructions by the at least one processing unit generates data identifying the first time instance and the second time instance computed by a portion of the artificial neural network [Para: 0077(“input data stored in the memory bank1 is processed by the workload processing layer1 as represented in FIG. 10 by an arrow labeled “high noise tolerance workload processing layer1” is an output to memory bank 2 where memory bank 1 time instance and memory bank 2 time instance is depicted separately in fig-9)].
Regarding Claim 10, Kurian teaches wherein the instructions represented by the at least second data include instructions causing the power manager to initiate the first power mode of the first memory group and to initiate the second power mode of the first memory group [Para: 0074(“a particular sequence of memory modes and associated memory input power levels” depicted in terms of time instances where memory “low input power” for high noise tolerance period and “high input power” for low noise tolerance period occur dynamically in a variety of different sequences, depending upon the particular application) Fig-9].
Regarding Claim 11, Kurian teaches an integrated circuit die of a field-programmable gate array or application specific integrated circuit implementing a deep learning accelerator [Para: 0157(ASIC)], the deep learning accelerator comprising the at least one processing unit [Fig-1(20)], and a control unit (30) configured to load the instructions from the random access memory (40) for execution [Para: 0049-0054 and Fig-1].
Regarding Claim 19, Claim does not teach or further define over the limitations recited in the rejected claims 1, 7 and 11 above. Therefore, see the discussions herein above.
Regarding Claim 21, Kurian teaches wherein the at least one processing unit is configured to communicate with the random access memory via a single memory interface [Para: 0042(“communication between the processor 20 and the memory 40 may be facilitated by a memory controller … 30”) and Fig-1(30)].
Regarding Claim 22, Kurian teaches wherein the first memory group (bank1) and the second memory group (bank2) are formed on a single integrated circuit die [Para: 0040(bank1 and bank2 of memory 40 is on “system on a chip (SoCs)”)].
Regarding Claim 23, Kurian discloses the claimed invention except for the first memory group and the second memory group are formed on different integrated circuit dies. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to, have the first memory group and the second memory group are formed on different integrated circuit dies, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  
Regarding Claim 24, Kurian teaches wherein the first memory group is configured to operate in the first power mode while the second memory group operates in the second power mode [Para: 0075(each bank … having an associated tolerance level for noise” and “input voltage to memory bank or array of memory banks may be dynamically trimmed based on noise tolerance level” 0071, bank1 has “high noise tolerance” will have first power mode and bank2 has “intermediate level of noise” will be in second power mode, 0077)].
Regarding Claim 25, Kurian teaches wherein the first memory group is configured to operate in the second power mode while the second memory group operates in the first power mode [Para: 0074(as “changes in noise tolerance … may occur dynamically” so that the bank 1 can operate in second power mode and bank2 can operate in first power mode based on noise tolerance level)].
Allowable Subject Matter
5.	Claims 26-27 are allowed.
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed on 10/3/22 have been fully considered but they are not persuasive. Applicant argues regarding Claims 1, 14 and 19 that Nir Paz does not teach “the first memory group and the second memory group are the same type of random access memory”. However, Kurian teaches the argued feature as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187